DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 26, 2021 has been entered.

Response to Amendment
The Amendment filed April 26, 2021 has been entered. Claims 1-25 remain pending in the application.  Claims 14-24 remain withdrawn from consideration. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-13 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Silver (US 2013/0202721 A1) (hereinafter – Silver).

Regarding claim 1, Silver discloses A method for detecting a biochemical compound comprising the steps of (Abstract):
inserting one or more electrodes in one or more locations selected from the group consisting of: the heart, neural structure of an autonomic nervous system, and peripheral blood vessel (FIG. 1A and accompanying paragraphs and Para. [0214], “Although the sensor of the present invention may be carried by any of a wide variety of intraluminal support structures, balloon expandable or self-expandable stents are preferred by the present inventor.” And para. [0215], “The stent is attached ;
 applying a voltage scan to the electrode (Para. [0240], “Electrochemical biosensors may be categorized as amperometric, conductometric, or potentiometric. Amperometric measurements are based on the oxidation or reduction or electrochemically active substances involved in the oxidation of glucose via glucose oxidase. Another method is measurement of changes in local pH due to the gluconic acid produced using a potentiometric sensor, usually a coated-wire pH selective electrode and/or ion-selective field effect transistor (ISFET). Conductometric sensors are based on the principle of electrical resistance changes during the reaction.” And para. [0094], “In accordance with a further aspect of the present invention, there is provided an implantable sensor and related circuitry for performing fast-scan cyclic voltammetry, for example, for monitoring dopamine.”);
and detecting a current indicative of the presence and abundance of the compound (Para. [0240], “Electrochemical biosensors may be categorized as amperometric, conductometric, or potentiometric. Amperometric measurements are based on the oxidation or reduction or electrochemically active substances involved in the oxidation of glucose via glucose oxidase. Another method is measurement of changes in local pH due to the gluconic acid produced using a potentiometric sensor, usually a coated-wire pH selective electrode and/or ion-selective field effect transistor (ISFET). Conductometric sensors are based on the principle of electrical resistance changes during the reaction.”).
Regarding claim 3, Silver discloses The method of claim 1, wherein the one or more electrodes are inserted via epicardial or vascular access (FIG. 1A and accompanying paragraphs and Para. [0214], “Although the sensor of the present invention may be carried by any of a wide variety of intraluminal .
Regarding claim 4, Silver discloses The method of claim 1, wherein the compound is at least one catecholamine selected from the group consisting of norepinephrine and epinephrine (Para. [0072] – [0073], “implantable sensor with an electrode for monitoring NO or its metabolites, or another analyte or substance of interest, or the rate of change of the concentration of the subject analyte.”).
Regarding claim 5, Silver discloses The method of claim 1, wherein at least one electrode is an electrode selected from the group consisting of: wire electrodes, microwire electrodes, needle electrodes, plunge electrodes, penetrating electrodes, patch electrodes, single shank electrodes, 2D shank electrodes, 3D shank electrodes, and multi-electrode arrays (Para. [0400], “In order to provide redundancy for the sensor when used as an intravascular device, the sensor elements used to measure the analyte can be arranged in an array as shown in FIG. 19B.”).
Regarding claim 6, Silver discloses The method of claim 1, wherein the voltage scan is a fast scanning cyclic voltammetry (FSCV) voltage scan (Para. [0094], “In accordance with a further aspect of the present invention, there is provided an implantable sensor and related circuitry for performing fast-scan cyclic voltammetry, for example, for monitoring dopamine.”).
Regarding claim 7, Silver discloses The method of claim 6, wherein the FSCV voltage scan comprises a waveform selected from the group consisting of: a sawtooth pattern and sinusoidal pattern (Para. [0094], “In accordance with a further aspect of the present invention, there is provided an implantable sensor and related circuitry for performing fast-scan cyclic voltammetry, for example, for .
Regarding claim 8, Silver discloses The method of claim 1, wherein the method comprises detecting the oxidation current of the compound (Para. [0240], “Electrochemical biosensors may be categorized as amperometric, conductometric, or potentiometric. Amperometric measurements are based on the oxidation or reduction or electrochemically active substances involved in the oxidation of glucose via glucose oxidase.”).
Regarding claim 9, Silver discloses The method of claim 1, wherein the method comprises constructing a voltammogram from the detected current, thereby identifying the compound (Para. [0396], “Amplifies Ischemic Long-Term Potentiation via D1 Receptors", Stroke. 2002; 33:2978-2984.) Dopamine can be monitored electrochemically, and the rate of release of dopamine can be determined using either high-speed chronoamperometry or fast-scan cyclic voltammetry (Robinson, D L et al, "Detecting Subsecond Dopamine Release with Fast-Scan Cyclic Voltammetry in Vivo", Clin Chem 49(10):1763-1773). Carbon-fiber, platinum, or other appropriate microelectrodes with appropriate stabilization methods as described above may be used to monitor dopamine.”).
Regarding claim 10, Silver discloses The method of claim 9, comprising quantifying the abundance of the compound by plotting the peak current on a calibration curve (Para. [0298], “Preferably, the calibration curve should be stable over time and for wide range of glucose values. For example, the slope of the calibration curve should be sufficiently stable to give an error of less than ten percent. Weekly calibrations should be sufficient to insure stable and accurate readings, however calibration can be performed as frequently as required.”).
Regarding claim 11, Silver discloses The method of claim 1, wherein the one or more electrodes are placed in one or more locations selected from the group consisting of: a coronary sinus of the heart, a great vein of the heart, vena cava, left ventricle, aorta, right ventricle, right atria, left atria, pulmonary veins, pulmonary artery, stellate ganglia, dorsal root ganglia, epicardial fat pad, and pericardial fat pad (Para. [0214], “In general, the stent may be modified from those intended for supporting a treatment site following angioplasty, in view of the preferred placement in a healthy section of the vessel as is discussed in greater detail below.”).
Regarding claim 12, Silver discloses The method of claim 1, wherein the presence and abundance of the biochemical compound is assessed in response to one or more cardiac stressors (Para. [0312], “Another important application would be in the area of crisis-oriented diagnostics. For example, heart patients presenting with chest pain, or those at risk for recurrent acute myocardial infarction (AMI), could be quickly diagnosed with AMI by using the present invention to monitor for biochemical markers such as creatine kinase (CK-MB),”).
Regarding claim 13, Silver discloses The method of claim 1, wherein a plurality of electrodes are placed at a plurality of locations within and around the heart to assess regional differences in the abundance of the biochemical compound (Para. [0093], “In accordance with a further aspect of the present invention, there is provided a system and method in which multiple implantable sensors are implanted at different locations within the body of the patient.”).
Regarding claim 25, Silver discloses A method for detecting a biochemical compound comprising the steps of (Abstract):
inserting one or more flexible electrodes having an anchoring structure at its distal end in one or more locations selected from the group consisting of: the heart, neural structure of an autonomic nervous system, and peripheral blood vessel (FIG. 1A and accompanying paragraphs and Para. [0214], “Although the sensor of the present invention may be carried by any of a wide variety of intraluminal support structures, balloon expandable or self-expandable stents are preferred by the present inventor.” And para. [0215], “The stent is attached either to the ends or throughout the body of the ;
 applying a voltage scan to the electrode (Para. [0240], “Electrochemical biosensors may be categorized as amperometric, conductometric, or potentiometric. Amperometric measurements are based on the oxidation or reduction or electrochemically active substances involved in the oxidation of glucose via glucose oxidase. Another method is measurement of changes in local pH due to the gluconic acid produced using a potentiometric sensor, usually a coated-wire pH selective electrode and/or ion-selective field effect transistor (ISFET). Conductometric sensors are based on the principle of electrical resistance changes during the reaction.”);
and detecting a current indicative of the presence and abundance of the compound (Para. [0240], “Electrochemical biosensors may be categorized as amperometric, conductometric, or potentiometric. Amperometric measurements are based on the oxidation or reduction or electrochemically active substances involved in the oxidation of glucose via glucose oxidase. Another method is measurement of changes in local pH due to the gluconic acid produced using a potentiometric sensor, usually a coated-wire pH selective electrode and/or ion-selective field effect transistor (ISFET). Conductometric sensors are based on the principle of electrical resistance changes during the reaction.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Silver (US 2013/0202721 A1) (hereinafter – Silver) in view of Khuri et al. (US 2003/0040665 A1) (hereinafter – Khuri).

Regarding claim 2, Silver discloses The method of claim 1, Silver fails to disclose wherein the one or more electrodes are placed into the myocardium.
However, in the same field of endeavor, Khuri teaches wherein the one or more electrodes are placed into the myocardium (Para. [0061], “This functionality is achieved by implanting the electrodes in the myocardium at the time of the operation and exteriorizing them through a special chest tube.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Silver to include placement into the myocardium as taught by Khuri in order to monitor the myocardium which can be indicative of multiple impending problems (Para. [0061], “A fall in the myocardial pH of more than 0.1 pH units in the face of a stable blood pH is indicative of myocardial acidosis.”).

Response to Arguments
The affidavit under 37 CFR 1.132 filed April 26, 2021 is sufficient to overcome the rejection of claims 1-13 based upon to the rejection of claims 1-13 under 35. U.S.C. 103 over Tcheng and Toth.
Applicant’s arguments, see pages 6-13, filed April 26, 2021, with respect to the rejection of claims 1-13 under 35. U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection is made in view of Silver (US 2013/0202721 A1) (hereinafter – Silver) and Callas et al. (US 2007/0043416 A1) (hereinafter – Callas).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A TOMBERS whose telephone number is (571)272-6851.  The examiner can normally be reached on M-TH 7:00-16:00, F 7:00-11:00(Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/J.A.T./Examiner, Art Unit 3791                                                                                                                                                                                                        

/DEVIN B HENSON/Primary Examiner, Art Unit 3791